UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedAugust 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52796 GURATA GOLD, INC. (Exact name of small business issuer as specified in its charter) Nevada 00-0000000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1403 – Alberni Street, Vancouver, British Columbia, V6E 1A6, Canada (Address of principal executive offices) 604-417-9933 (Issuer’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [] Yes[ X ]No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes[]No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at October 12, 2007 common stock - $0.001 par value 22,000,000 Transitional Small Business Disclosure Format (Check one):Yes[]No[ X ] Page - 1 PART I – FINANCIAL INFORMATION GURATA GOLD, INC. FINANCIAL STATEMENTS AS AT AUGUST 31, 2 MONTHS ENDED AUGUST 31, 2007 and 2006 (UNAUDITED) Page - 2 GURATA GOLD, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEET (UNAUDITED) August 31, 2007 ASSETS Current assets: Cash $ 2,971 Accounts receivable 210 Total assets $ 3,181 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ 4,152 Due to related party 33 Total liabilities 4,185 Commitments and contingencies Stockholders' deficit: Common stock; authorized 75,000,000; $0.001 par value; 22,000,000 shares issued and outstanding at August 31, 2007 22,000 Additional paid in capital 8,250 Deficit accumulated during the exploration stage (31,254 ) Total stockholders' deficit (1,004 ) Total liabilities and stockholders' deficit $ 3,181 The accompanying notes are an integral part of these financial statements Page - 3 GURATA GOLD, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) Three Months EndedAugust 31, 2007 Three Months EndedAugust 31, 2006 From May 26, 2006 (Inception) to August 31, 2007 Operating Expenses: Administrative $ 2,000 $ - $ 5,500 Bank charges and interest 106 54 221 Donated rent - 750 2,750 Donated service fees - 1,500 5,500 Exploration and development costs - - 3,976 Professional fees 10,500 - 10,642 Regulatory 690 - 1,665 Impairment loss on mineral property costs - - 1,000 Net loss for the period $ 13,296 $ 2,304 $ 31,254 Net loss per share: Basic and diluted $ 0.00 $ 0.00 Weighted average number of shares outstanding: Basic and diluted 22,000,000 3,554,348 The accompanying notes are an integral part of these financial statements Page - 4 GURATA GOLD, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended August 31, 2007 Three Months Ended August 31, 2006 From May 26, 2006 (Inception) to August 31, 2007 Cash flow from operating activities: Net loss $ (13,296 ) $ (2,304 ) $ (31,254 ) Adjustments to reconcile net loss to net cash used in operting activities: Donated services and rent - 2,250 8,250 Impairment loss on mineral property costs - - 1,000 Changes in operating assets and liabilities: Accounts receivable (210 ) - (210 ) Accounts payable and accrued liabilities 510 - 4,152 Due to related party - - 33 Net cash used in operating activities (12,996 ) (54 ) (18,029 ) Cash flows from investing activities: Acquisition of mineral properties - - (1,000 ) Net cash used in investing activities - - (1,000 ) Cash flows from financing activities: Cash from issuance of common stock - 22,000 22,000 Net cash provided by financing activities - 22,000 22,000 Increase in cash during the period (12,996 ) 21,946 2,971 Cash, beginning of period 15,967 - - Cash, end of period $ 2,971 $ 21,946 $ 2,971 Supplemental disclosure of cash flow information: Cash paid during the period Taxes $ - $ - $ - Interest $ - $ - $ - The accompanying notes are an integral part of these financial statements Page - 5 GURATA GOLD, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) AUGUST 31, 2007 NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Nature of Operations Gurata Gold, Inc. (“Gurata”) was incorporated on May 26, 2006, under the laws of the State of Nevada. Gurata’s principal business is the acquisition and exploration of mineral resources in northwestern British Columbia, Canada.Gurata has not presently determined whether its properties contain mineral reserves that are economically recoverable.Gurata has not commenced significant operations and is considered an Exploration Stage Company, as defined by Statement of Financial Accounting Standard (“SFAS”) No.7
